NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        FEB 27 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 LONNIE G. SCHMIDT; et al.,                       No. 14-15725

                   Plaintiffs-Appellants,         D.C. No. 2:09-cv-00660-LKK-
                                                  GGH
   v.

 UNITED STATES OF AMERICA; et al.,                MEMORANDUM*

                   Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Plaintiffs appeal pro se from the district court’s summary judgment in their

Federal Tort Claim Act (“FTCA”) action relating to the enforcement of a contempt

order. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Oyama

v. Univ. of Hawaii, 813 F.3d 850, 860 (9th Cir. 2015) (summary judgment);

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rhoades v. Avon Prod., Inc., 504 F.3d 1151, 1156 (9th Cir. 2007) (motion to

dismiss). We affirm.

      The district court properly granted summary judgment on plaintiffs’ false

imprisonment and false arrest claims because the United States is immune from

liability. See Tekle v. United States, 511 F.3d 839, 844 (9th Cir. 2007) (“The

FTCA specifies that the liability of the United States is to be determined in

accordance with the law of the state where the alleged [wrong] occurred.”)

(citation and internal quotation omitted); see also Lopez v. City of Oxnard, 254

Cal. Rptr. 556, 559-60 (Ct. App. 1989) (describing law enforcement immunity

under California law).

      The district court properly dismissed defendant Jerry Buchmeyer because

plaintiffs failed to file a motion for substitution as to Buchmeyer’s estate. See Fed

R. Civ. P. 25(a); Kentucky v. Graham, 473 U.S. 159, 166 & n.11 (1985) (if an

official in a personal-capacity action dies pending final resolution of the case,

plaintiff must pursue the action against the decedent’s estate).

      The district court did not abuse its discretion by denying plaintiffs’ request

to recuse the magistrate judge. See United States v. Johnson, 610 F.3d 1138, 1147-

48 (9th Cir. 2010) (setting forth standard of review for denial of a recusal motion).

                                          2                                     14-15725
      We do not consider any matters related to the district court’s orders granting

defendants’ motions to dismiss that were not specifically and distinctly raised and

argued in plaintiffs’ opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2

(9th Cir. 2009).

      We reject as without merit plaintiffs’ contentions that the magistrate judge

and district judge did not address their claims and objections.

      Plaintiffs’ request for judicial notice, set forth in their opening brief, is

denied.

      AFFIRMED.




                                           3                                      14-15725